Citation Nr: 0603671	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  01-07 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date prior to April 1, 2000, for 
the payment of compensation benefits in lieu of receipt of 
military retired pay.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
September 1976.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The veteran provided oral testimony at a videoconference 
hearing before a Veterans Law Judge in March 2003.  The 
transcript is on file.  

In July 2003, the Board remanded the matter to the RO for 
additional development.  That development has been 
accomplished to the extent possible, and the claim has been 
returned to the Board for appellate review.  In November 
2005, the veteran was informed that the Veterans Law Judge 
who conducted the March 2003 hearing had left the Board.  The 
veteran was offered another hearing.  He declined that offer 
and elected to have his claim decided on the record.  


FINDINGS OF FACT

1.  In a March 24, 1999, rating decision, the RO discontinued 
the 10 percent rating assigned for the veteran's degenerative 
arthritis, cervical and lumbosacral spine, effective 
September 16, 1998, and awarded a separate 10 percent rating 
for degenerative arthritis, cervical spine and a separate 10 
percent rating for degenerative arthritis, lumbosacral spine, 
effective September 17, 1998.

2.  In a February 24, 2000, rating decision, the RO granted 
an increase in the veteran's arthritis (now characterized as 
traumatic), lumbosacral spine, to 20 percent, effective 
September 17, 1998, and service connection for several 
secondary conditions.




3.  The veteran, who was in receipt of military retired pay, 
did not respond to notification of those decisions, dated 
March 24, 1999, and February 28, 2000, respectively, until 
March 31, 2000, and there is no evidence he elected to 
receive VA compensation rather than service retirement pay 
prior to March 31, 2000.


CONCLUSION OF LAW

The criteria for an effective date earlier than April 1, 
2000, for the award of VA compensation are not met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.750, 3.400(j), 
3.401(e) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in 
part, at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  Under 38 
C.F.R. § 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO.  

As the March 1999 rating decision was issued prior to the 
enactment of the VCAA, pre-decisional notice was not 
possible.  Nonetheless, the Court also stated that an 
appellant does have the right to VCAA content-complying 
notice and proper subsequent VA process.  The veteran was 
sent a content-complying notice letter regarding the VCAA in 
February 2004.  VA satisfied its duty by means of this letter 
to the veteran, as well as in the discussions in a letter 
dated in April 2000, the June 2001 statement of the case, and 
the June 2005 supplemental statement of the case.  By means 
of these documents, the veteran was told of the requirements 
to establish entitlement to an earlier effective date for the 
payment of compensation in lieu of retirement benefits, and 
the reasons for the denial of his claim.  

As for content of the VCAA notices, the documents together 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, 
supra (38 C.F.R. § 3.159 notice).

To the extent that the timing of the VCAA notice in this case 
did not comply with the requirement that the notice must 
precede the adjudication, the action of the agency of 
original jurisdiction described above cured the procedural 
defect because the veteran had a meaningful opportunity to 
participate effectively in the processing of his claim as he 
had the opportunity to submit additional argument and 
evidence.  For these reasons, the veteran has not been 
prejudiced by the late timing of the VCAA notice.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA medical and documentary evidence 
has been obtained.  Therefore, no further assistance to the 
veteran is required.




II.  Factual background

The veteran seeks an earlier effective date for his VA 
disability compensation benefits.  Historically, the veteran 
was awarded service connection for "degenerative arthritis 
cervical and lumbosacral spine" in a September 1985 rating 
decision, and a 10 percent rating was awarded for that 
disability.  He was also awarded service connection for 
hypertensive heart disease, evaluated as 30 percent 
disabling.  In a statement received at the RO December 6, 
1985, the veteran elected to receive retired pay in lieu of 
his VA compensation.  

The veteran applied for an increased disability rating in 
September 1998, and also made several claims of secondary 
service connection at that time.  In a March 24, 1999, rating 
decision, the RO denied his claims for secondary service 
connection and awarded separate 10 percent ratings each for 
degenerative arthritis of the cervical spine and degenerative 
arthritis of the lumbosacral spine, each effective from 
September 17, 1998, the date of claim.  Consequently, the RO 
discontinued the 10 percent rating for degenerative arthritis 
of the cervical and lumbosacral spine, effective September 
16, 1998.  

In a notification letter to the veteran dated March 27, 1999, 
he was informed that his degenerative arthritis of the 
cervical spine and degenerative arthritis of the lumbosacral 
spine each were separately service connected and 10 percent 
disabling, and that, based on the effective date of September 
17, 1998, the effective date of the award of compensation was 
October 1, 1998.  He was also informed that he could not 
receive both his retired pay and VA compensation.  As such, 
he was informed that he must complete VA form 21-651, 
Election of Compensation in Lieu of Retired Pay, in order to 
receive VA benefits.  He was instructed to, "submit the 
completed signed form to our office as soon as possible."  
The form was enclosed with the letter.  A control copy of 
such a form, unsigned, is in the claims folder.  

On March 30, 1999, the veteran filed a notice of disagreement 
with the percentage awarded for the lumbosacral spine and the 
denials of service connection contained in the March 1999 
rating decision.  In a February 24, 2000, rating decision, 
the RO granted an increased rating to 20 percent for the 
lumbosacral spine, effective in September 1998, and granted 
service connection for secondary claims, also effective in 
September 1998.  

In a notification letter to the veteran dated February 24, 
2000, he was informed that the rating for his degenerative 
arthritis of the lumbosacral spine was increased to 20 
percent, and now characterized as traumatic arthritis, and 
that service connection was granted for the secondary 
conditions.  He was also again informed that he could not 
receive both his military retired pay and VA compensation.  
The letter provided:

Starting October 1, 1998, you're entitled to 
$905.00 monthly because of your increased 
evaluation.  However, you have not elected to 
receive VA compensation payments in lieu of your 
military retired pay.  If you decide to do so, 
please complete, sign, and return the enclosed VA 
Form 21-651.  

... If we were paying you monthly compensation, we 
would be withholding some or all of your 
compensation until March 1, 2000, due to your 
retired pay, so you wouldn't be double-paid.  This 
would give the military some time to start 
withholding part or all of your retirement pay...

Another VA Form 21-651 was attached to the letter.  A control 
copy of such a form, unsigned, is in the claims folder.  The 
veteran's signed, completed VA Form 21-651, which was dated 
March 31, 2000, was received at the RO on March 31, 2000.  

Records from the Defense Financing and Accounting Center 
reflect that the veteran was receiving monthly retirement pay 
of $720.00 in December 1997, $729.00 as of December 1998, and 
$746.00 as of December 1999.  

The RO assigned an effective date for receipt of compensation 
benefits of April 1, 2000, based on the date of receipt of 
the veteran's VA Form 21-651.  The veteran urges that full VA 
benefits should be awarded as of September 1998, when he 
filed his claim for increase and secondary service 
connection, without offset prior to April 1, 2000.  

III.  Legal analysis

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 
3.400 (2005).  Unless specifically provided otherwise, the 
effective date of an award based on a claim for service 
connection or for an increase of compensation "shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a) (West 2002).  The implementing regulation 
clarifies this to mean that the effective date of an award of 
service connection or for increased compensation "will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later." 38 C.F.R. § 3.400 (2005).  

38 C.F.R. § 3.400(j) provides that unless otherwise provided, 
the effective date of an election of VA compensation benefits 
is the date of receipt of election, subject to prior 
payments.  38 C.F.R. § 3.400(j) (2005).

As to matters of election, VA law and regulations currently 
provide and have at all relevant times provided that a 
veteran is prohibited from receiving military retirement pay 
concurrently with benefits payable under laws administered by 
VA.  38 U.S.C.A. §§ 5304(a), 5305; 38 C.F.R. §§ 3.700, 3.750 
(a-c).

Specifically, the provisions of 38 C.F.R. § 3.750 currently 
provide, in pertinent part, that:

(a) General.  Except as provided in paragraphs (c) 
and (d) of this section and § 3.751, any person 
entitled to receive retirement pay based on service 
as a member of the Armed Forces .... may not 
receive such pay concurrently with benefits payable 
under laws administered by the Department of 
Veterans Affairs.  The term "retirement pay" 
includes retired pay and retainer pay.

(b) Election.  A veteran entitled to retirement pay 
or compensation may elect which of the benefits he 
or she desires to receive.  An election of 
retirement pay does not bar him or her from making 
a subsequent election of the other benefit to which 
he or she is entitled.  An election filed within 1 
year from the date of notification of Department of 
Veterans Affairs entitlement will be considered as 
"timely filed" for the purpose of § 3.401(e)(1).  
If the veteran is incompetent, the 1-year period 
will begin on the date notification is sent to the 
next friend or fiduciary.  In initial 
determinations, elections may be applied 
retroactively if the claimant was not advised of 
his or her right of election and the effect 
thereof.

(c) Waiver.  A person specified in paragraph (a) of 
this section may receive compensation upon filing 
with the service department concerned a waiver of 
so much of his (or her) retirement pay as is equal 
in amount to the compensation to which he (or she) 
is entitled.  In the absence of a specific 
statement to the contrary, the filing of an 
application for compensation by a veteran entitled 
to retirement pay constitutes such a waiver.

See 38 C.F.R. §§ 3.700, 3.750 (a-c) (2005).

38 C.F.R. § 3.401(e)(1) (2005) provides that as to awards of 
pension or compensation, when a veteran is in receipt of 
military retirement pay that awards of pension or 
compensation to or for a veteran will be effective from the 
"[d]ate of entitlement if [an election is] timely filed.  
Subject to prior payments of retirement pay."  38 C.F.R. § 
3.401(e)(3) (2005) provides that, as to reelection, the 
effective date is the "[d]ay the reelection is received by 
[VA]."

In the March 27, 1999, letter from the RO notifying him of 
his compensation award, the veteran was clearly informed of 
his obligation to inform VA of his intent to elect to receive 
compensation.  Consistent with 38 C.F.R. § 3.750(b), he 
failed to respond timely to the March 24, 1999, rating 
decision, as a completed VA Form 21-651 electing to receive 
VA compensation in lieu of retired pay was not received until 
March 31, 2000.  He was considered to have elected to 
continue to receive his military pay until such time as he 
returned the signed completed VA Form 21-651.  Under 
controlling VA law and regulations, he was not entitled to 
receive both benefits, and he did not elect to receive VA 
benefits until March 31, 2000.  He was not in receipt of VA 
compensation based on his December 1985 election, but he was 
not barred from election to receive VA compensation benefits 
at a later date.

The form received March 31, 2000, constituted his election to 
receive VA benefits.  See 38 C.F.R. §§ 3.700, 3.750(a-c) 
(2005).  While it was submitted within a year of the February 
2000 decision, it was not submitted timely as to the March 
1999 rating decision.  The VA Form 21-651 was apparently 
hand-delivered, and was dated and received after expiration 
of the one-year period.  Thus, 38 C.F.R. § 3.400(j) (2005) is 
the controlling regulatory provision as to the effective date 
of this claim as to the disputed compensation award from the 
March 1999 decision.   The earliest effective date under this 
law is April 1, 2000.


ORDER

An effective date earlier than April 1, 2000, for the payment 
of compensation benefits in lieu of receipt of military 
retired pay is denied.



____________________________________________
P. M. DILORNEZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


